DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 8, 11-12 is vague and indefinite because it is unclear what constitutes “an effective period”.  Effective to achieve what specific effect(s) or function(s)?
	Claim 1 is vague and indefinite because “high clarity” is a relative term which renders the claim indefinite.  The term "high clarity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What constitutes being “high” clarity?
 	Claim 10 is vague and indefinite because there is insufficient antecedent basis for the limitation “the second multilayer structure” in parent claim 1.
 	Claims 2-7, 9, 13-20 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, 11-12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	HERRMANN ET AL (US 2007/0160832),
	in view of HUANG ET AL (US 2007/0218263),
 	and in view of: 
 		LEE ET AL (US 2008/0274245)
 			or 
 		JACKSON ET AL (US 2010/0222447).
 	HERRMANN ET AL ‘832 discloses laminated printed materials comprising: 
• a first thermal laminating film (110, also 210) comprising: 

• a first substrate layer (112, also 212) (e.g., polyester film, etc. which is optionally oriented in one or more directions); 

• an adhesion-promoting layer (216) (e.g., a tie layer, corona treatment, etc. or combination thereof); 

• a thermally activated adhesive layer (114, also 214) (e.g., ethylene vinyl acetate (EVA), etc.); 

• a sheet material (100, also 200) with printing thereon;

• a second thermal laminating film (120, also 210) comprising: 

• a thermally activated adhesive layer (124, also 214) (e.g., ethylene vinyl acetate (EVA), etc.); 

• an adhesion-promoting layer (216) (e.g., a tie layer, corona treatment, etc. or combinations thereof); 

• a second substrate layer (122, also 212) (e.g., polyester film, etc. which is optionally oriented in one or more directions); 

(entire document, e.g., Figure 2-3, etc.; paragraph 0011-0017, etc.)  However, the reference does not specifically mention films exposed to UV radiation or the composition of the tie layer.
 	HUANG ET AL ‘263 discloses that it is well known in the art to utilize ethylene methyl acrylate (EMA) copolymers as a tie layer (38) between a base layer (34) (e.g., polyester film, etc.) and an adhesive layer (42) (e.g., EVA, etc.) in thermal laminating films, in order to improve adhesion between the base layer (34) and the adhesive layer (42) in addition to providing superior adhesion to a printed media, wherein a primer layer is optional and not required to be present in the thermal laminating film. The reference discloses that it is well known in the art to apply optional surface treatments (e.g., corona treatment, etc.) to the base layer (34) prior to the application of additional layers (e.g., via extrusion coating, etc.).  The reference further discloses that the tie layer (38) has a typical thickness of 10-198 microns and adhesive layer (42) has a typical thickness of 3-198 microns. (Figure 2, etc.; paragraph 0002, 0013-0015, 0027-0028, 0031-0033, 00370037, 0040, etc.)
 	LEE ET AL ‘245 discloses that it is well known in the art to expose a tie layer material (e.g., EMA copolymers, etc.) used to adhere together two layers or components (e.g., polyethylene terephthalate, ethylene vinyl acetate, etc.) to UV radiation in order to increase adhesion between the two layers or components. The reference further discloses that it is well known in the art to apply known adhesion-promoting treatments (e.g., using corona, etc.) the layer(s) or components(s) to further improve receptiveness to lamination. (paragraph 0009, 0019, 0022-0023, 0100-0102, 0126, 0128, 0132-0135, 0144, 0146, 0157, 0161, etc.)
	JACKSON ET AL ‘447 discloses that it is well known in the art to expose polyolefin copolymers (e.g., EMA copolymers, etc.) to UV radiation in order to improve the performance properties (e.g., heat resistance, hot deformation resistance, chemical resistance, tensile strength, impact resistance, etc.) (paragraph 0002, 0004, 0031, 0035, etc.)
 	Regarding claims 1, 7-9, 11-12, 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known tie layer material (e.g., EMA copolymers, as suggested by HUANG ET AL ‘263) as tie layer (216) in the thermal laminating films of HERRMANN ET AL ‘832 in order to produce a laminated printed material with excellent interlayer adhesion and resistance to delamination.
	Further regarding claim 1, one of ordinary skill in the art would have exposed the thermal laminating films of HERRMANN ET AL ‘832 containing an EMA tie layer to controlled amounts of UV radiation (as at least partially represented by the period of exposure) as suggested by LEE ET AL ‘245 before or after application (e.g., via extrusion coating) of the adhesive layer (114) in order to improve the adhesion properties of the EMA tie layer in order to prevent delamination or to make attempts to peel the thermal laminating films away from the printed material clearly evident.  
 	Alternatively, regarding claim 1, one of ordinary skill in the art would have exposed the thermal laminating films of HERRMANN ET AL ‘832 containing an EMA tie layer to controlled amounts of UV radiation (as at least partially represented by the period of exposure) as suggested by JACKSON ET AL ‘447 before or after application (e.g., via extrusion coating) of the adhesive layer (114) in order to improve the heat resistance and/or cohesive strength of the EMA tie layer in order to reduce deformation or damage during subsequent thermal lamination processes, and/or to make attempts to peel the thermal laminating films away from the printed material clearly evident.
	 Further regarding claims 1, 20, since orange peel is often associated with improper drying and/or curing of liquid coating layers, one of ordinary skill in the art would avoid the use of liquid primer coatings in order to avoid the generation of orange peel texture in the thermal laminating films of HERRMANN ET AL ‘832.  
 	Further regarding claim 1, one of ordinary skill in the art would have utilized multiple known techniques of improving interlayer adhesion in a thermal laminating film and the adhesion between the thermal laminating film and printed materials in order to prevent tampering or delamination without obvious visual indicators (e.g., the destruction of the thermal laminating film, etc.).
 	Regarding claim 18, one of ordinary skill in the art would have applied known adhesion-promoting corona-type treatments (e.g., corona discharge) to a polyester-based substrate (112) prior to application of the tie layer (216) in order to further improve interlayer adhesion in the thermal laminating film.

Claims 2-6, 10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	HERRMANN ET AL (US 2007/0160832), in view of HUANG ET AL (US 2007/0218263), and in view of: LEE ET AL (US 2008/0274245) or JACKSON ET AL (US 2010/0222447).
		as applied to claims 1, 12 above,
	and further in view of ARAKI (US 2019/0337319).
 	ARAKI ‘319 discloses that it is well known in the art to apply protective lamination films (e.g., polyethylene terephthalate (PET), etc.) which may be biaxially stretched having a typical thickness of 10-100 microns over printed materials (e.g., printed polyvinyl chloride (PVC) films, printed polypropylene films, printed polyethylene films, etc.). (paragraph 0061-0062, 0201-0210, etc.)
  	Regarding claims 2-4, 13-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known film substrate (e.g., PET, which is optionally biaxially oriented) as suggested by ARAKI ‘319 as substrates (112) and (122) in the thermal laminating films of HERRMANN ET AL ‘832 in order to produce a laminated printed material with strong, durable, and economical surface layers.
 	Regarding claims 5-6, 10, 16-17, one of ordinary skill in the art would have selected the individual thicknesses of the substrate (112) and tie layer (216) and the adhesive layer (114) to within general ranges known in the art (e.g., 10-198 microns for a tie layer and 3-198 microns for an adhesive layer, as suggested by HUANG ET AL ‘263) in order to produce thermal laminating films of conventional thicknesses (e.g., 10-100 microns, as suggested by ARAKI ‘319) with the performance properties (e.g., tensile strength, tear strength, puncture resistance, flexibility, etc.) required for specific applications and usage conditions.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	TRAJKOVICH ET AL (US 2009/0243157) and ROUBIK (US 2003/0230379) and SNYDER (US 2013/0001281) and ALBERT ET AL (US 2008/0318040) and SINGER (US 7,267,857) disclose thermal laminating films for printed materials.
 	MIZUNO (US 5,413,840) disclose the use of biaxially oriented PET films in adhesively bonded protective films.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 21, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787